DEITS, J.
This case is on remand from the Supreme Court for reconsideration in the light of Gwynn v. SAIF, 304 Or 345, 746 P2d 218 (1987). We adhere to our former opinion. 84 Or App 127, 733 P2d 113, modified 85 Or App 477, 737 P2d 617 (1987).
In Gwynn, the claimant had suffered a disabling injury and had entered into a settlement agreement which awarded compensation for permanent partial disability. The issue was whether the claimant’s award contemplated future “waxing and waning” of his symptoms and, if so, whether the claimant had established a “worsening” of the condition entitling him to additional compensation.
This case involves a claimant with symptoms that have “waxed and waned”; the issue is whether claimant has proven a worsening. However, the holding in Gwynn is inapplicable, because, in contrast to Gwynn, where the claimant’s injury was disabling and he was awarded permanent partial disability, this claimant’s condition was nondisabling, and he has never received an award of compensation.
Affirmed.